Powell, J.
1. Where the contents of a criminal warrant áre material, the-warrant itself is the highest evidence thereof. Where, however, the defendant is charged with assaulting an officer who was attempting to arrest him, and the witnesses for the State, without objection, testify, and the defendant, in his statement, admits that the officer had a warrant, and no question as to its sufficiency or legality is made upon the trial, this is sufficient to authorize an instruction by the court to the jury based upon the theory that the officer was attempting to make the-arrest under a warrant.
2. The evidence authorized the conviction. Judgment affirmed.